t c summary opinion united_states tax_court nicholas damer and margaret flynn petitioners v commissioner of internal revenue respondent docket no 4138-08s filed date nicholas damer and margaret flynn pro sese john m wall for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a sec_6662 accuracy- related penalty of dollar_figure the issues remaining1 for decision are whether petitioners are entitled to mortgage interest deductions greater than the amounts respondent determined entitled to deduct in a passive_activity_loss sustained in subject_to the passive_activity_loss limitations of sec_469 and liable for a sec_6662 accuracy- related penalty background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioners resided in california during petitioner nicholas damer mr damer worked as a licensed private investigator and as an attorney petitioner margaret flynn worked as an independent_contractor performing pediatric physical therapy 1the amounts of petitioners’ tuition_and_fees_deduction itemized_deductions alternative_minimum_tax self-employment_tax and self-employment_tax deduction are computational matters to be resolved in the parties’ rule_155_computations consistent with the court’s decision see secs f sometime in petitioners constructed an office building liberty court which houses mr damer’s law practice and is also held by petitioners as rental real_estate over the years petitioners acquired several loans that were used to construct or improve liberty court to fund mr damer’s law practice and to improve petitioners’ personal_residence for example in date petitioners acquired a dollar_figure loan from first national bank of northern california fnb in order to renew or modify an existing commercial real_estate loan the fnb loan was secured_by liberty court in date they acquired a dollar_figure loan from bank of america boa the boa loan was used to pay off the fnb loan and it too was secured_by liberty court in date they acquired a dollar_figure loan from homecomings financial hcf that was secured_by a first mortgage on their residence in date they acquired a dollar_figure line of credit from hcf that was secured_by a second mortgage on their residence in date they acquired a dollar_figure loan from hcf the hcf loan was used to pay off the and hcf loans and it also was secured_by a first mortgage on their residence in date petitioners acquired a dollar_figure loan from greenpoint mortgage funding inc gmf which was secured_by a second mortgage on their residence with each loan petitioners financed certain fees charges or taxes and in some instances they received cash or refunds from the loan proceeds they also claimed deductions for mortgage interest points and fees charges or taxes on their form_1040 u s individual_income_tax_return on schedule c profit or loss from business they claimed a deduction for mortgage interest of dollar_figure with respect to mr damer’s law practice on schedule e supplemental income and loss they claimed deductions for mortgage interest of dollar_figure and bank fees of dollar_figure on schedule a itemized_deductions they claimed deductions for mortgage interest of dollar_figure and points of dollar_figure during the examination of their return mr damer told respondent’s appeals officer that their deductions for mortgage interest included points fees charges or taxes from previous loans that were paid when those loans were refinanced in from third-party payor reports respondent determined that petitioners paid mortgage interest of dollar_figure to hcf dollar_figure to fnb dollar_figure to hcf and dollar_figure to hcf respondent disallowed a portion of petitioners’ deductions for mortgage interest because the amounts they claimed were more than the amounts their lenders reported respondent then allocated petitioners’ deductions for mortgage interest to schedules c e and a respectively because he could not match specific mortgage interest to specific forms or schedules but respondent made no adjustment to petitioners’ schedule a deduction for points of dollar_figure discussion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner if the taxpayer introduces credible_evidence with respect to the issue sec_7491 petitioners bear the burden_of_proof because they have neither alleged that sec_7491 applies nor proven that they have complied with the substantiation and recordkeeping requirements of sec_7491 and b ii deductions for mortgage interest a general principles taxpayers are generally allowed to deduct all interest_paid or accrued within the taxable_year on indebtedness sec_163 but in the case of a taxpayer other than a corporation no deduction is allowed for personal_interest sec_163 2it is unclear from the record the amounts of mortgage interest from each loan that respondent allocated to each schedule personal_interest includes any interest allowable as a deduction other than interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee any interest that is taken into account under sec_469 in computing income or loss from a passive_activity of the taxpayer and any qualified_residence_interest sec_163 c d q ualified residence interest means any interest that is paid_or_accrued during the taxable_year on acquisition indebtedne sec_3 or home equity indebtedne sec_4 with respect to any qualified_residence of the taxpayer sec_163 in addition if a taxpayer prepays an interest a cquisition indebtedness means any indebtedness that is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by the residence sec_163 acquisition_indebtedness also includes any indebtedness secured_by the residence resulting from the refinancing of acquisition_indebtedness but only to the extent the amount of the indebtedness resulting from the refinancing does not exceed the amount of the refinanced indebtedness id and the aggregate amount treated as acquisition_indebtedness for any period must not exceed dollar_figure million dollar_figure if a married individual files a separate_return sec_163 h ome equity indebtedness means any indebtedness other than acquisition_indebtedness secured_by a qualified_residence to the extent the aggregate amount of the indebtedness does not exceed the fair_market_value of the qualified_residence reduced by the amount of acquisition_indebtedness with respect to the residence sec_163 and the aggregate amount treated as home_equity_indebtedness for any period must not exceed dollar_figure dollar_figure if a married individual files a separate_return sec_163 obligation and computes his her taxable_income under the cash_method_of_accounting then the prepayments of interest must be spread over the term of the loan and deducted to the extent that monthly payments on the loan include the ratable portions except certain points deductible pursuant to sec_461 sec_461 77_tc_701 jackson v commissioner tcmemo_2005_159 for cash_method taxpayers like petitioners a deduction requires that mortgage interest be paid in cash or its equivalent 429_us_569 283_us_140 80_tc_1174 a promissory note is generally not considered the equivalent of cash but merely a promise to pay 309_us_409 42_tc_601 if the obligation to pay mortgage interest is satisfied through the issuance of notes to the same lender to whom the mortgage interest obligation is owed there has been no payment of mortgage interest rather payment has merely been postponed 107_tc_35 affd 141_f3d_403 2d cir stone v commissioner tcmemo_1996_507 as defined in caselaw interest means compensation_for the use or forbearance of money 308_us_488 therefore amounts characterized as mortgage interest must be distinguished from fees charges or taxes which are computed without regard to the amount borrowed the duration of the loan the degree of credit risk or the condition of the money market id 79_tc_512 to the extent that the loan proceeds were used for business or investment purposes the fees or charges might be deductible over the life of the loan under sec_162 or sec_212 75_tc_424 affd 691_f2d_490 3d cir 70_tc_240 revd on other grounds 655_f2d_980 9th cir 18_bta_1179 trivett v commissioner tcmemo_1977_161 affd 611_f2d_655 6th cir in addition certain fees charges or taxes--such as recording or transfer fees taxes--are costs of acquiring the property and must be capitalized and included in the property’s basis pursuant to sec_263 9_bta_1342 erfurth v commissioner tcmemo_1987_232 gibbons v commissioner tcmemo_1976_125 if the loan proceeds were used for personal purposes then the fees charges or taxes cannot be deducted or capitalized except certain points deductible pursuant to sec_461 sec_262 35_tc_1223 revrul_67_297 1967_2_cb_87 loan origination fee or points paid in connection with the acquisition of a home mortgage loan guaranteed by the veterans’ administration is a charge for services and is neither deductible as interest nor treated as an additional cost of the property cf goodwin v commissioner supra pincite with these principles in mind the court now turns to petitioners’ deductions for mortgage interest and related fees charges or taxes b fnb mortgage interest and related fees charges or taxes petitioners provided a boa loan document that shows that they used some of the boa loan proceeds to pay mortgage interest of dollar_figure to fnb in date the court finds that petitioners paid mortgage interest of dollar_figure to fnb in date from the boa loan proceeds but because petitioners have not proven that the dollar_figure was not included in the dollar_figure that respondent allowed as a deduction for mortgage interest_paid to fnb in they nevertheless are not entitled to deduct the dollar_figure see davison v commissioner supra pincite stone v commissioner supra the fnb loan document shows that petitioners also financed description modification endorsement fee recording tax_lien service fee document preparation fee flood certificate fee loan fees amount dollar_figure big_number pursuant to 39_f2d_540 2d cir the court finds that petitioners are entitled under sec_162 and or to deductions of dollar_figure for the fees or charges that were paid_or_incurred in see 77_tc_582 wilkerson v commissioner supra pincite 15_tc_231 affd 198_f2d_54 5th cir in addition consistent with petitioners’ previous federal_income_tax returns they should allocate the deductible amounts equally to schedules c and e see 231_f3d_541 9th cir affg tcmemo_1998_145 but petitioners are not entitled to deduct the recording fee see 5an individual’s rental real_estate activity can constitute a trade_or_business for purposes of sec_162 see eg 7_tc_372 but see eg balsamo v commissioner tcmemo_1987_477 rental real_estate activity did not constitute a trade_or_business rather the property was held_for_the_production_of_income within the meaning of sec_212 6dollar_figure total allowable fnb loan fees or charges years amortization period dollar_figure per year months per year dollar_figure per month x months remaining amortization period of the fnb loan as of date dollar_figure thompson v commissioner supra pincite erfurth v commissioner supra gibbons v commissioner supra c boa mortgage interest and related fees charges or taxes petitioners have not shown that they paid mortgage interest to boa in therefore they are not entitled to a mortgage interest_deduction for that loan see sec_163 sec_6001 the boa loan documents show that petitioners also financed description amount dollar_figure flood fee reconveyance fee documentation fee alta loan policy premium title insurance big_number endorsements title insurance escrow fee recording fee recording fee for reconveyance to come notary fees overnight courier misc fees pursuant to cohan v commissioner supra pincite the court finds that petitioners are entitled to deduct under sec_162 and or the amortizable amounts of the fees or charges ie dollar_figure7 see crown v commissioner supra pincite wilkerson v commissioner supra pincite mcadams v commissioner supra pincite again petitioners 7petitioners failed to establish the amortization period of the boa loan the court assumes that the boa loan was amortizable over years see 39_f2d_540 2d cir thus dollar_figure total allowable boa loan fees or charges years amortization period dollar_figure per year months per year dollar_figure per month x month date dollar_figure should allocate the deductible amounts equally to schedules c and e see estate of ashman v commissioner supra pincite but petitioners are not entitled to deduct the reconveyance fee recording fee or recording fee for reconveyance to come see thompson v commissioner b t a pincite erfurth v commissioner tcmemo_1987_232 gibbons v commissioner tcmemo_1976_125 d hcf and gmf mortgage interest and related fees charges or taxe sec_1 mortgage interest respondent contends that because petitioners obtained the proceeds to pay off the and hcf loans from the same lender and never had unfettered access to the funds used to pay off those loans they are not entitled to deduct the outstanding interest obligations ie dollar_figure8 that were paid when they refinanced the and hcf loans with the hcf loan petitioners on the other hand contend that the hcf and gmf loans in part refinanced debt going back to the 1970’s and related to p etitioner damer’s law practice therefore according to petitioners they are entitled to deduct any mortgage interest_paid in and to deduct any fees charges 8the dollar_figure is based on mortgage interest of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure from sept to date or taxes to the extent that they were paid_or_incurred to finance mr damer’s law practice the court finds that petitioners are not entitled to deduct the outstanding interest obligations of the and hcf loans that were paid with the hcf loan because the interest was not paid within the meaning of sec_163 see davison v commissioner t c pincite the court therefore finds that petitioners’ hcf mortgage interest deductions are limited to the amounts respondent determined ie dollar_figure dollar_figure and dollar_figure in addition the amounts should be allocated to schedules a and c according to the percentages of each loan that the court has determined were used to finance mr damer’s law practice see infra pp ie percent to schedule a and percent to schedule c for the hcf loan percent to schedule a and percent to schedule c for the hcf loan and percent to schedule a and percent to schedule c for the hcf loan petitioners have not shown that they paid mortgage interest to gmf in therefore they are not entitled to a mortgage interest_deduction for that loan see sec_163 sec_6001 9it is unclear from the notice_of_deficiency and the record which hcf loan is attributable to the amounts respondent allowed for mortgage interest deductions the court leaves this to the parties to sort out in their rule_155_computations hcf- and gmf-related fees charges or taxes the hcf loan document shows that petitioners financed description amount loan origination fee appraisal fee credit report tax service document fee closing fee underwriting fee flood certificate fee wire fee demand statement fee alta loan policy fee recording trust deed escrow fee notary fee courier overnight fee dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the hcf loan document does not show the amortization period of that loan but it shows that petitioners received a refund of dollar_figure from the loan proceeds the hcf loan document shows that petitioners financed description1 amount loan origination fee credit report funding review fee processing fee additional items title insurance recording trust deed escrow fee notary fee courier overnight fee dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1petitioners were also required to pay in advance hazard insurance of dollar_figure and banana republic misc acct of dollar_figure petitioners however have not shown that the amount of the hazard insurance attributable to mr damer’s law practice was not deductible in see sec_1_263_a_-4 income_tax regs thus petitioners cannot deduct any portion of the hazard insurance in in addition the court surmises and petitioners have not proven otherwise that the dollar_figure for banana republic misc acct was a personal_expenditure consequently petitioners are not entitled to deduct any portion of that amount in see sec_262 the hcf loan document does not show the amortization period of that loan but it shows that petitioners received cash of dollar_figure from the loan proceeds the hcf loan document shows that petitioners financed description1 amount appraisal fee credit report tax service funding review fee processing fee underwriting fee flood certificate fee wire fee demand statement fee alta loan policy fee 1st lender endorsement title insurance recording trust deed escrow fee notary fee courier overnight fee dollar_figure big_number 1petitioners also financed a loan origination fee of dollar_figure that they deducted on schedule a as points and respondent made no adjustment to it see supra pp the hcf loan document shows that petitioners financed the principal and related fees charges or taxes for a 30-year amortization period it also shows that petitioners received a refund of dollar_figure from the loan proceeds the gmf loan document shows that petitioners financed description amount document fee processing fee cb tahoe for misc collection notary fee alta loan policy fee recording trust deed escrow fee courier overnight fee edocs processing fee dollar_figure the gmf loan document does not show the amortization period of that loan in addition it shows that petitioners did not receive cash or a refund from the loan proceeds to the extent that the fees or charges were incurred in connection with the acquisition construction or improvement of petitioners’ residence the fees or charges are nondeductible personal expenses except the deduction for points of dollar_figure that respondent allowed see sec_262 goodwin v commissioner t c pincite hendrick v commissioner t c pincite to the extent that the fees or charges were incurred in connection with mr damer’s law practice petitioners are entitled to deduct those amounts under sec_162 as determined infra see goodwin v commissioner supra pincite wilkerson v commissioner t c pincite but in no case are petitioners entitled to deduct the recording fees see thompson v commissioner b t a pincite erfurth v commissioner tcmemo_1987_232 gibbons v commissioner tcmemo_1976_125 petitioners failed to establish the amount of the proceeds of each loan that was used to finance mr damer’s law practice pursuant to cohan v commissioner f 2d pincite the court finds that only percent of the hcf loan was used to finance mr damer’s law practice the court also finds that the hcf loan was amortizable over years see id therefore petitioners are entitled to a deduction of dollar_figure11 under sec_162 for the outstanding amortizable fees or charges of the hcf loan that were paid_or_incurred in see id the court finds that only percent of the hcf loan was used to finance mr damer’s law practice see id the court also finds that the hcf loan was amortizable over years see id therefore petitioners are entitled to a deduction of dollar_figure13 under sec_162 for the outstanding 10dollar_figure refund dollar_figure hcf loan 11dollar_figure total allowable hcf loan fees or charges years amortization period dollar_figure amortizable per year months per year dollar_figure per month x months remaining amortization period months as of date x loan proceeds attributed to law practice dollar_figure 12dollar_figure cash dollar_figure hcf loan 13dollar_figure total allowable hcf loan fees or charges years amortization period dollar_figure amortizable per year x years remaining amortization period as of date x loan proceeds attributed to law practice dollar_figure fees or charges of the hcf loan that were paid_or_incurred in see id the court finds that only percent of the hcf loan was used to finance mr damer’s law practice see cohan v commissioner supra pincite therefore petitioners are entitled to a deduction of dollar_figure15 under sec_162 for the fees or charges that were paid_or_incurred with respect to the hcf loan see id the court finds however that no portion of the gmf loan was used to finance mr damer’s law practice petitioners have not proven otherwise see id consequently petitioners are not entitled to deduct any fees or charges with respect to the gmf loan see id e mortgage interest carried over to mr damer testified that when their federal_income_tax return was audited in respondent disallowed schedule e deductions of dollar_figure because the amount exceeded the passive_activity_loss limitations of sec_469 petitioners contend that they are entitled to carry over the passive_activity_loss to they assert that dollar_figure percent of that amount 14dollar_figure refund dollar_figure hcf loan 15dollar_figure total allowable hcf loan fees or charges years amortization period dollar_figure amortizable per year months per year dollar_figure x months oct to date x loan proceeds attributed to law practice dollar_figure ie dollar_figure was interest and that the amount can be added to the mortgage interest deductions claimed on their schedules c and e sec_469 however provides that if any loss or credit from an activity is disallowed under sec_469 then the loss or credit is treated as a deduction or credit allocable to the activity in the next taxable_year see also sec_1 f income_tax regs any disallowed deductions or credits are allocated among the taxpayer’s activities for the succeeding taxable_year consequently petitioners’ dollar_figure passive_activity_loss from was to be carried over to not to petitioners also failed to establish that any of the passive_activity_loss remains to be deducted in after being carried over to and then to dollar_figure see 71_tc_633 7_tc_245 affd 175_f2d_500 2d cir baker v commissioner tcmemo_2008_247 statements in tax returns are only claims of the taxpayer not proof of his her deductions or losses 16on form_8582 passive_activity_loss limitations petitioners reported a prior year’s unallowed loss of dollar_figure iii passive_activity_loss limitations on petitioners’ schedule e and form_8582 they reported passive_activity_losses of dollar_figure of which they reported zero as their deductible rental real_estate loss they claimed that amount ie zero on line of their form_1040 petitioners contend that they are not subject_to the passive_activity_loss limitations of sec_469 and that they are entitled to deduct their schedule e losses without limit because they meet the test for material_participation sec_469 generally disallows any passive_activity loss18 or passive_activity creditdollar_figure the term passive_activity includes any trade_or_business in which the taxpayer does not materially participate any activity engaged in for the production_of_income and any rental_activity regardless of whether the taxpayer materially participatesdollar_figure sec_469 17based on losses of dollar_figure property a dollar_figure property b dollar_figure property c dollar_figure prior years’ unallowed losses passive_activity_loss means the excess of the aggregate losses over the aggregate income from all passive activities sec_469 passive_activity_credit means the amount if any by which the sum of the credits from all passive activities allowable for the taxable_year under subpt d of pt iv of subch a or subpt b other than sec_27 exceeds the regular_tax_liability of the taxpayer for the taxable_year allocable to all passive activities sec_469 20material participation means that the taxpayer is involved in the activity’s operations on a regular continuous and continued but under sec_469 rental activities of a qualifying taxpayer in a real_property_trade_or_business are not a per se passive_activity under sec_469 kosonen v commissioner tcmemo_2000_107 rather the qualifying taxpayer’s rental activities are treated as a trade or business-- subject_to the material_participation requirements of sec_469 fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs a taxpayer may qualify for the real_property_trade_or_business exception if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii in the case of a joint_return either spouse must satisfy both requirements sec_469 each petitioner failed to establish that more than one-half of the personal services he she performed in trades_or_businesses were performed in real_property trades_or_businesses during continued substantial basis sec_469 see also sec_1_469-5t temporary income_tax regs fed reg date an individual is treated as materially participating if the individual satisfies any one of the seven enumerated tests and that he she performed more than hours of services during in real_property trades_or_businesses thus the court need not decide whether they materially participated consequently petitioners’ passive_activity_losses or credits for are limited by sec_469 iv accuracy-related_penalty respondent determined a sec_6662 accuracy-related_penalty based on petitioners’ substantial_understatement of their federal income taxdollar_figure in pertinent part sec_6662 and b imposes an accuracy-related_penalty equal to percent of the underpayment that is attributable to a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the term understatement means the excess of the amount of the tax required to be shown on the return for the taxable_year over the amount of the tax imposed that is shown on the return less any rebate as defined by sec_6211 sec_6662 the amount of the understatement is reduced by the portion of the understatement that is attributable to the taxpayer’s tax 21the court therefore need not discuss whether petitioners were negligent or disregarded rules or regulations see sec_6662 fields v commissioner tcmemo_2008_207 treatment of the item if there is or was substantial_authority for the treatment or any item if the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the taxpayer’s tax treatment of the item sec_6662dollar_figure initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id in view of the computational adjustments see supra note and the court’s holdings herein it is unclear whether there is a substantial_understatement_of_income_tax for the court leaves for the parties to determine as part of the rule_155_computations whether there is a substantial_understatement if a substantial_understatement exists petitioners are liable for the 22petitioners have not proven that they satisfy the adequate_disclosure and substantial_authority provisions see sec_6662 accuracy-related_penalty because respondent will have met his burden of production and petitioners have not established a reasonable_cause or good_faith defense v conclusion in sum respondent’s determinations are sustained except as otherwise stated and to the extent that a substantial_understatement_of_income_tax exists petitioners are liable for a sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
